Citation Nr: 1713954	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for sciatica of the left lower extremity, evaluated as 10 percent disabling prior to November 3, 2014, and as 20 percent disabling on and after that date.

3.  Entitlement to an increased evaluation for sciatica of the right lower extremity, evaluated as 10 percent disabling prior to November 3, 2014, and as 20 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The September 2010 rating decision increased the rating for the Veteran's lumbosacral strain from 10 percent to 20 percent effective May 6, 2010.  It also granted entitlement to service connection for sciatica of the left and right lower extremities and assigned initial 10 percent ratings for each, also effective May 6, 2010.  These ratings were continued in an October 2010 rating decision.  A notice of disagreement was received in October 2010, a statement of the case was issued in September 2011, and a substantive appeal was received in September 2011.

In November 2014, the Appeals Management Center (AMC) issued a rating decision in which it increased the ratings for sciatica of the left and right lower extremities from 10 percent to 20 percent effective November 3, 2014.  Because these increases constitute less than a full grant of the benefit sought, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for lumbosacral strain.  This rating is assigned pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The November 2014 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct this deficiency.  

The Board will also remand the claims of entitlement to service connection for sciatica of the left and right lower extremities, as testing involving the low back will also produce findings for any radicular symptomatology that is referred to the lower extremities.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the severity of the service connected lumbar strain.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following:

a.  Please list the ranges of motion of the Veteran's back in all directions.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  Does the back exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

c.  Does pain significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


